United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1898
                                     ___________

Jeffrey J. Gorman,                   *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Michael J. Astrue, Commissioner      *
of Social Security,                  * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                               Submitted: January 5, 2011
                                  Filed: January 10, 2011
                                   ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jeffrey J. Gorman appeals the district court’s1 order affirming the determination
that he is not entitled to a waiver of recovery of overpaid disability insurance benefits.
After careful review of the record and Gorman’s arguments for reversal, see Davidson
v. Astrue, 501 F.3d 987, 989-90 (8th Cir. 2007) (de novo review), we find that the
administrative law judge’s (ALJ’s) credibility determination is entitled to deference,


      1
      The Honorable Robert E. Larsen, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
as it was based on several valid reasons, see Juszczyk v. Astrue, 542 F.3d 626, 632
(8th Cir. 2008); we find no evidence of bias on the part of the ALJ, see Rollins v.
Massanari, 261 F.3d 853, 857-58 (9th Cir. 2001) (quasi-judicial administrative
officers such as ALJs are presumed unbiased, but presumption can be rebutted by
showing conflict of interest or other specific reason for disqualification); and we reject
as meritless Gorman’s argument that he was denied due process. We thus agree with
the district court that Gorman failed to meet his burden of establishing that he was
without fault for the overpayment. See Coulston v. Apfel, 224 F.3d 897, 900 (8th Cir.
2000) (per curiam) (burden is on claimant to prove entitlement to waiver of
repayment); see also 20 C.F.R. § 404.507 (even if Social Security Administration is
at fault for making overpayment, claimant is not relieved from liability for repayment
if he himself is not without fault). Accordingly, we affirm.
                         ______________________________




                                           -2-